Citation Nr: 1810063	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for stroke.

2.  Entitlement to service connection for hypertension, to include as secondary to stroke.

3.  Entitlement to service connection for enlarged heart, to include as secondary to stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Amy from March 1980 to June 1980.  The Veteran also has Army National Guard service to include periods of inactive duty for training (INACDUTRA).
	
This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's stroke had its onset in service or is otherwise related to service.

2.  The evidence is not sufficient to show that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

3.  The evidence is not sufficient to show that the Veteran had a diagnosis of enlarged heart during the appeal period.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a stroke have not been met.  38 U.S.C. 
§§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2017).



2. The criteria for service connection for hypertension have not been met.  
38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for an enlarged heart have not been met.  
38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, 10 U.S.C. 
§ 12401, or must have performed "full-time duty" under the provisions of 38 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA, or from an acute myocardial infarction (heart attack), a cardiac arrest or a cerebrovascular accident (stroke), which occurred during such training.  See 38 U.S.C. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6(a).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Stroke 

An October 2007 medical treatment note indicates that the Veteran was diagnosed with lacunar infarct and reported intermittent residual symptoms of left facial symptoms and no other residuals.  See December 2016 VA Examination Report.  As the Veteran has current residuals of stroke, the Board finds that the issue that remains disputed is whether the disability had its onset in service or is related to service.

The Veteran asserts that his stroke was incurred during a period of active duty for training (ACDUTRA) while participating in an Army Physical Fitness Test in June or July of 2007.  See September 2009 Service Treatment Records; September 2010 Notice of Disagreement; December 2016 VA Examination Report.  Specifically, the Veteran reported that he began to experience left facial numbness while in training.  

The Board finds that personnel and pay records indicate that in 2007, the Veteran had periods of INACDUTRA June 9, June 10, and July 7 as part of Federal service.  See March 2017 LES Statements.  Service connection is warranted for a cerebrovascular accident (stroke), which occurred during a period of INACDUTRA. 38 C.F.R. § 3.6(a).  

However, there is no medical evidence supporting the Veteran's assertion that he experienced a stroke during training.  There are also no contemporaneous treatment records or line of duty determinations regarding the Veteran's reported symptoms.  The Veteran reported that he did not seek medical attention until October 2007 due to a lapse in medical insurance.  However, the Board also notes that the Veteran underwent periods of INACDUTRA on August 4 and August 5 of 2007 and there is no evidence of the Veteran's stroke until the October 2007 private treatment note.   See also September 2009 Physical Evaluation.  

The Veteran was afforded a VA examination in December 2016.  Regarding the Veteran's assertions regarding the onset of a stroke in July 2007 during a PT test, the examiner reported that there are no records to confirm this timing.  The Veteran's only active duty dates are in 1980.  He was seen by a physician in October 2007 who diagnosed lunar infarct.  The Veteran now has only intermittent symptoms of left facial symptoms and no other residuals of the lacunar infarct.  Further, a stroke does not cause or aggravate heart disease or hypertension.  Conversely, hypertension, particularly when it is not well controlled, can cause lacunar infarcts.  See also April 2017 VA Addendum Opinion.   

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner conducted an interview of the Veteran, and her opinion was based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  

In July 2012, the Veteran submitted an Internet article with an overview of a stroke.  The Board has considered this evidence and notes that medical articles can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the article submitted by the Veteran addresses the symptoms of a stroke, it does not contain any information or analysis specific to the Veteran's case.  As such, the article is of limited probative value.

In support of his claim, the Veteran submitted a January 2010 lay statement from a fellow service member, R.T.B., indicating that in June 10, 2007, the Veteran was taking APFT and became sick.  R.T.B. stated, "[The Veteran] stayed and finished the drill that day and went home.  The following morning, the Veteran stated that his face felt number and that he noticed a slight droop on one side of his face.  Then, [the Veteran] was told by his chain of command, to go see a doctor that day.  However [the Veteran] was unable to see a doctor due to the fact that his insurance and his Tri-Care had not become active.  In October of the same year, [the Veteran] was able to go see a doctor and was informed that he had suffered a stroke."  The Board finds that as R.T.B does not claim to have personal knowledge of the reported incident, his statement is afforded limited probative value.       

Similarly, the Veteran also submitted a July 2012 statement from his ex-wife indicating that in June 2007 when he came home from a drill on a Saturday evening, he said he did not feel well.  She reported that she did not see him again until Sunday evening when he returned from drill and had a gash on his upper left cheek where he said he cut himself with his razor because his face was numb.  

The Board has considered the lay statements of record regarding the onset of left facial numbness during training.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced during INACDUTRA are in any way related to his lacunar infarct is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his lacunar infarct because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Based on the foregoing the Board finds the evidence is not sufficient to show that the Veteran's stroke had its onset during a period of ACDUTRA.  

Hypertension

The Veteran has a current diagnosis of hypertension.  See December 2016 VA Examination Report.  The Veteran asserts that his hypertension is secondary to his stroke.  However, as the Board finds that the Veteran's stroke is not service connected, the claim must be considered on a direct or presumptive basis.   

Notably, the evidence does not show and the Veteran does not assert that his hypertension had its onset during his period of active duty from March 1980 to June 1980.  The Veteran's service treatment records are silent for complaints of or treatment for hypertension.   The Veteran's May 1980 separation examination shows a blood pressure reading of 118/80.  Thus, service connection for hypertension on a direct basis is not warranted.  

In addition, the evidence does not show and the Veteran does not assert that his hypertension manifested to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309.   The Veteran previously reported that his hypertension began in 2007 after his stroke.   See September 2009 Physical Examination.  However, during the December 2016 VA examination, the Veteran reported that his hypertension was first diagnosed in 2005.  Service connection on a presumptive basis is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Enlarged Heart 

The Veteran reported that in 2007 he was told he had an enlarged heart.  However, the evidence of record does not show that the Veteran has had a diagnosis of an enlarged heart during the appeal period.  The Veteran's private and VA treatment records are silent for any treatment for or complaints of enlarged heart.  During the December 2016 VA examination, the examiner reported that the Veteran did not have a current diagnosis of enlarged heart.  The examiner stated that the current imaging does not show left ventricular hypertrophy.  The examination was negative for ischemic heart disease, myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, and pericardial adhesions.   The Veteran had not undergone any non-surgical or surgical treatment for the heart.  The Veteran did not have any hospitalizations for a heart condition.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Because the record does not show that the Veteran has manifested a current bilateral foot disability during the pendency of the claim, the Board finds that entitlement to service connection for an enlarged heart is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for stroke is denied. 

Entitlement to service connection for hypertension is denied.
 
Entitlement to service connection for enlarged heart is denied.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


